Case 2:20-cv-01601-ODW-JC Document 24 Filed 05/29/20 Page 1 of 1 Page ID #:147

 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9
10    SARA BARBARA VERTIZ, an                       Case No. 2:20-cv-01601-ODW (JCx)
      individual,
11                                                  District Judge: Otis D. Wright, II.
                  Plaintiff,                        Magistrate Judge: Jacqueline
12                                                  Chooljian
      v.
13                                                  [Los Angeles County Superior Court
      TARGET CORPORATION, a business                Case No. 19STCV43282]
14    entity of unknown form; and DOES 1 to
      50,
15                                                  ORDER RE STIPULATION TO
                Defendants.                         REMAND AND CAP DAMAGES
16    __________________________________/
17
            Good cause appearing therefor, the Court orders as follows:
18
            1.    This matter shall be immediately remanded to the Los Angeles
19
      County Superior Court, where the parties to the Stipulation have agreed that
20
      plaintiff SARA BARBARA VERTIZ will not recover more than $74,999.00.
21
            2.    All pending deadlines and hearings in this Court are vacated.
22
            3.    The Court REMANDS the case to Los Angeles Superior Court, 111
23
      N. Hill St. Los Angeles, CA 90012.
24
            IT IS SO ORDERED.
25
      Dated: May 29, 2020                      ________________________________
26                                             OTIS D. WRIGHT, II
27                                              UNITED STATES DISTRICT JUDGE
28
                                               1
      [PROPOSED] ORDER RE STIPULATION TO REMAND AND CAP DAMAGES
